reDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.TW109124832 filed on 7/22/2020.

Claim Objections
Claim 3 is  objected to because of the following informalities:  
Claim 3, lines 3, 6, 8 and 10 recites the limitation, ”The method…;” “When the task…;” “The master node…;” “The remote host …”  Please remove capitalized words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, "an user end device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 6-9 are rejected because of their dependencies to claim 5.
Claim 7 recites the limitation, “slave node through the master node and load in…” in line 3-4. The claim is similar to claim 3 and should explain when/where the slave node is loading into the system image.
Claim 8 recites the limitation, “priority weight according to follows a queue weight…” in  line 2.  This term is confusing and unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. ( US 20080229320 A1, hereinafter Ueda).
Regarding claim 1, Ueda discloses a method for arranging nodes in a system for operating, applied to a remote host of the system connected to a plurality of operating hosts 103 (Fig. 1; para. [0047], resource nodes) of the system; including the steps of: 
inputting an operating task (resource request) to the remote host 101 by a user end device 102 (para. [0049], lines 3-5, parallel execution device 102 issues a resource request for each job net (batch job) to the resource brokering device 101 in response to the service received…); 
performing an operating resource assessment on the operating hosts 103 in accordance with the operating task (resource request) and a corresponded priority weight by the remote host 101, and generating a task initial data (paras. [0049], lines 6-7, the parallel execution device 102 has the function to execute each job net using the allocated resource nodes 103…; [0067], lines 1-5 and 11-12, parallel execution device 102 … executes a job by using the resource node 103 allocated by the resource brokering device 101 that manages the allocation status of the resource node 103 used for a service... resource brokering device 101 obtains weight information of job net instantaneously executed for each of the services…); 
the remote host 101 judging the operating modes and sequences of the operating hosts according to the task initial data (paras. [0053], lines 1-4, number of requests represents the number of resource nodes 103 requested. The contents stored in the allocation requests list table 200 will be updated every time an allocation request is received from a user…; [0067], lines 13-15, resource brokering device 101 dynamically changes the allocation of the resource node 103 for the services in accordance with the weight information…); and 

when the task initial data corresponds to a parallel operating mode and performs sorting, the remote host 101 providing a first image data to part of the operating hosts and set them as a plurality of first hosts (paras. [0067], lines 11-15, resource brokering device 101 obtains weight information of job net instantaneously executed for each of the services… resource brokering device 101 dynamically changes the allocation of the resource node 103 for the services in accordance with the weight information; [0162], the parallel execution device 102 has a virtual image of a VM (Virtual Machine) that implements a process executed by the master node 103-1…In addition, the parallel execution device 102 uses the organic job controller OJC to enable remote execution on a machine established on the virtual image, and shares a data file that runs on the machine and on the VM…)  (Note: Remote host, via the user device instructs, to execute host/node organic job controller OJC which creates and changes the tree structure of jobs… thus, performing sorting on first and second nodes/hosts and providing image data, based on priority weight data, to first and second nodes/hosts. First and second hosts are first and second nodes are terms considered to be interchangeable.); 
when the task initial data corresponds to a logic operating mode and performs sorting, the remote host 101 providing a second image data to part of the said operating hosts and set them into a plurality of second hosts (paras. [0067], lines 11-15;
 [0162]); 
wherein when one first resource distribution data corresponding to the first hosts is full, the remote host 101 switches part of the said second hosts into a plurality of first supplementary hosts and provides the first system image data to the first supplementary hosts, letting the first system image data be loaded in the first supplementary hosts (paras. [0085]; [0086], lines 5-9, the generating/transmitting module 604 reads out the result, which is detected by the detecting module 606, from the memory and transmits an allocation request, to the resource brokering device 101, for adding resource nodes 103 in order to supplement insufficient resource nodes…; [0105], when resource becomes insufficient during execution of job nets that use resource nodes 103 allocated to each job net, it is possible to issue an allocation request of resource nodes 103 that are additionally allocated to the job net…; Fig. 10; [0127], as a result of accommodation in the arbitrator ARB, it is determined to switch the resource node 103 from allocation to the service s over to allocation to the service t …; [0166], lines 7-9, virtual machine 1810 is booted from the virtual image of a VM and a batch system is then activated on the virtual machine 1810…; Fig. 19; [0175], the parallel execution device 102 has already activated the life cycle manager LM. In addition, the parallel execution device 102 secures a memory area for performing queue control on the job net, and a queue 1910 is created. In addition, the workers 103-2, 103-3 are allocated to the parallel execution device 102 by the arbitrator ARB…); 
when a second resource distribution data corresponding to the second hosts is full, the remote host 101 switches the said first hosts into a plurality of second supplementary hosts and provides a second system image data to the second supplementary hosts, letting the second system image data be loaded in the second supplementary hosts (paras. [0085]; [0086], lines 5-9; [0105]; Fig. 10; [0127]; [0166], lines 7-9; Fig. 19; [0175]).

Regarding claim 3, Ueda discloses method for arranging nodes in the system for operating of claim 1, in which the steps that the remote host 101 follows the task initial data to set the first hosts or second hosts include: 
When the task initial data corresponds to the secondary operating mode, the remote host 101 further sends the task initial data to one master node in second hosts [0163], lines 1-3, the parallel execution device 102 has a virtual image of a VM (Virtual Machine) that implements a process executed by the master node 103-1…) (Note: para. [0162], lines 2-8, the same modules described in the first exemplary embodiment are not shown and a description thereof is omitted. In the second exemplary embodiment, the function of the allocating module 602 (see FIG. 6) is implemented by using a virtual machine that is booted inside the parallel execution device 102); 
The master node sends the task initial data to one slave node in the second hosts (Fig. 19; [0175], the parallel execution device 102 has already activated the life cycle manager LM. In addition, the parallel execution device 102 secures a memory area for performing queue control on the job net, and a queue 1910 is created. In addition, the workers 103-2, 103-3 are allocated to the parallel execution device 102 by the arbitrator ARB…); and 
The remote host provides the second system image data to the slave node through the master node, letting the slave node load in the second system image data (paras. [0166], lines 7-9; Fig. 19; [0175]).

Regarding claim 4, Ueda discloses method for arranging nodes in the system for operating of claim 1, in which the steps that the remote host 101 follows the operating task to assess the operating resource toward the operating hosts along with a corresponded priority weight, the remote host 101 operates the corresponded priority weight according to a queue weight, an operating resource testing parameter, an operating mode and a maintaining parameter of the corresponded operating task (paras. [0049], lines 6-7; [0067], lines 1-5 and 11-12).

Regarding claim 5, Ueda discloses a system for operating, which includes: 
a plurality of operating hosts 103 (Fig. 1; para. [0047]); 
a remote host 101, connected to the operating hosts 103 and a database 400, the database stores first system image data and a second system image data (Fig. 1; paras. [0047], lines 9-11, resource brokering device 101, parallel execution device 102 and resource nodes 103 are connected through a network 110 so as to be communicable one another…; Fig. 3; [0054], lines 3-6 the resources list table 300 stores therein node ID, service name, and resource information for each resource node 103 under the control of the resource brokering device 101…; [0163], lines 1-3); 
the remote host 101 sets the operating hosts 103 as a plurality of first hosts and second hosts according to a parallel operating mode and a logic operating mode (para. [0050], the resource nodes 103 are installed at each site C, and are computer devices that offer services, which are allocated by the resource brokering device 101, to the parallel execution device 102 or other client terminals…); and 
an user end device 102, connected to the remote host 101, sends an operating task (resource request) to the remote host 101 (para. [0049], lines 3-5); 
the remote host 101 accesses the operating resource of the operating hosts 103 according to the operating task (resource request) and a corresponded priority weight and generates a task initial data (paras. [0049], lines 6-7; [0067], lines 1-5 and 11-12); 
the remote host 101 judges the operating modes and sequences of these operating hosts according to the task initial data to (paras. [0053], lines 1-4; [0067], lines 13-15);
when the task initial data corresponds to the parallel operating mode and performs sorting, the remote host 101 provides a first image data to the first hosts (paras. [0067], lines 11-15; [0162]); 
when the task initial data corresponds to the logic operating mode and performs sorting, the remote host 101 provides a second image data to the second hosts (paras. paras. [0067], lines 11-15; [0162]); 
when one first resource distribution data corresponding to the first hosts is full, the remote host 101 switches part of the second hosts to a plurality of first supplementary hosts, and sends the first system image data to the first supplementary hosts (paras. [0085]; [0086], lines 5-9; [0105]; Fig. 10; [0127], as a result of accommodation in the arbitrator ARB, it is determined to switch the resource node 103 from allocation to the service s over to allocation to the service t …; [0166], lines 7-9; Fig. 19; [0175]); 
when one second resource distribution data corresponding to the second hosts is full, the remote host 101 switches the said first hosts to a plurality of second supplementary hosts and sends the second system image data to the second supplementary hosts (paras. [0085]; [0086], lines 5-9; [0105]; Fig. 10; [0127]; [0166], lines 7-9; Fig. 19; [0175]).

Regarding claim 7, incorporates substantively all the limitations of claim 3, in system form rather than method form and is rejected under the same rationale.

Regarding claim 8, incorporates substantively all the limitations of claim 4 in system form rather than method form and is rejected under the same rationale.

Regarding claim 9, Ueda discloses the system for operating of claim 5, wherein the operating host includes: 
a role module, equipped with a first role unit and a second role unit (para. [0162]; Fig. 19; [0175]); 
the first role unit corresponds to the first role mode (para. [0162]; Fig. 19; [0175]); 
the second role unit corresponds to the second role mode (para. [0162]; Fig. 19; [0175]); 
the first role unit reads the first image data and loads it into the second role unit (paras. [0067], lines 11-15; [0162]); 
a first interface, connected to the first role unit (paras. [0162]-[0163]); 
a second interface, connected to the second role unit (paras. [0162]-[0163]; and 
a remote interface, connected to the first interface and second interface in serial connections, and connected to the remote host 101 (paras. [0162]-[0163].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda  further in view of Sharma et al. (US 20210326210 A1, hereinafter Sharma).

Regarding claim 2, Ueda discloses the method for arranging nodes in the system for operating of claim 1, but ails to explicitly teach operating hosts are equipped in a distributed computing architecture.
Sharma, in the same or similar field of endeavor, teaches operating hosts are equipped in a distributed computing architecture (para. [0058], distributed file system 112 may present itself as a single file system, in which as new physical machines or nodes are added to the storage appliance 170…files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault-tolerant distributed file system 112…). 
Therefore, considering Ueda and Sharm’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use distributed computing architecture as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshotsNM_A/sl/
sl.full) may be replicated and stored on a plurality of machines/nodes in order to create redundancy to recover important data lost in a crash or failure (para. [0058], lines 13-18).	

Regarding claim 6, Ueda-Sharma discloses the system for operating of claim 5, in which the operating hosts are electronic devices with operating capability, each has the heterogeneous hardware with accelerate computing resource, and set in a distributed computing architecture (Sharma, para. [0058], lines 13-18) (Ueda, Fig.; paras. [0047], resource nodes; [0181], programmable logic device and  FPGA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443